--------------------------------------------------------------------------------

EXHIBIT 10.2
 
Health Discovery Corporation
2 East Bryan Street, Suite 1500
Savannah, Georgia 31401
 
September 28, 2012
 
Stafford O’Kelly

Abbott Molecular VIA Email               

 
 
Stafford,
 
Health Discovery Corporation has received your notice that Abbott Molecular is
not interested in moving forward with the Prostate Cancer License and
Development Agreements.  It is our understanding that this results in a
termination of these Agreements and we are in agreement with you and want to
terminate the Agreements as well. Let this notice serve that the Agreements are
now officially jointly terminated and that Abbott Molecular no longer has any
rights granted to them under these Agreements.
 
Sincerely,
 
 
/s/ Stephen D. Barnhill, M.D.
 

Stephen D. Barnhill, M.D.
Chairman and Chief Executive Officer
Health Discovery Corporation
 
 
 

--------------------------------------------------------------------------------

 
 
Health Discovery Corporation
2 East Bryan Street, Suite 1500
Savannah, Georgia 31401
 
September 28, 2012
 
Nicholas Conti

Quest Diagnostics VIA Email               

 
 
Nick,
 
Health Discovery Corporation has received your notice that Quest Diagnostics is
not interested in moving forward with the Prostate Cancer License and
Development Agreements and not making any additional payments required under
such Agreements. It is our understanding that this results in a termination of
these Agreements and we are in agreement with you and want to terminate the
Agreements as well. Let this notice serve that the Agreements are now officially
jointly terminated and that Quest Diagnostics no longer has any rights granted
to them under these Agreements nor does Quest Diagnostics have any additional
obligations under such Agreements.
 
Sincerely,
 
 
/s/ Stephen D. Barnhill, M.D.
 

Stephen D. Barnhill, M.D.
Chairman and Chief Executive Officer
Health Discovery Corporation
 
 
 

--------------------------------------------------------------------------------

 
 
Health Discovery Corporation
2 East Bryan Street, Suite 1500
Savannah, Georgia 31401
 
September 28, 2012
 
Nicholas Conti

Quest Diagnostics VIA Email               

 
 
Nick,
 
Health Discovery Corporation and SmartPerMed have received your notice that
Quest Diagnostics is not interested in moving forward with the Breast Cancer
License and Development Agreements and not making any additional payments
required under such Agreements. It is our understanding that this results in a
termination of these Agreements and we are in agreement with you and want to
terminate the Agreements as well. Let this notice serve that the Agreements are
now officially jointly terminated and that Quest Diagnostics no longer has any
rights granted to them under these Agreements nor does Quest Diagnostics have
any additional obligations under such Agreements.
 
Sincerely,
 
 
/s/ Stephen D. Barnhill, M.D.
 

Stephen D. Barnhill, M.D.
Chairman and Chief Executive Officer
Health Discovery Corporation
 